Case 2:21-cv-04812-JAK-MAA Document1 Filed 06/14/21 Page1of9 Page ID #:1

Patrick Morgan Ford

California State Bar Number 114398
Law Office of Patrick Morgan Ford
1901 ist Avenue, Suite 400

San Diego, CA 92101

Telephone: 619-236-0679

Fax: 619-699-1159

Attorney for Petitioner, Eddie Lee Evans

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Eddie Lee Evans, Case No.:
Petitioner,

Vv. PETITION FOR WRIT OF HABEAS
CORPUS BY A PERSON IN STATE
CUSTODY (28 U.S.C. 2254)

 

Kelly Santoro, Warden,
North Kern State Prison

Respondent.

 
Case 2:21-cv-04812-JAK-MAA Document1 Filed 06/14/21 Page 2of9 Page ID #:2

1. Name and location of court that entered the judgment of conviction
under attack:

Superior Court of San Bernardino County, Rancho Cucamonga,
California

2. Date of judgment of conviction:
06/19/21

3. Trial court case number of the judgment of conviction being
challenged:

No. FWV17002253
4, Length of sentence:

50 years to life
5. Sentence start date and projected release date:

July 26th, 2018, June 2042
6. Offenses for which petitioner was convicted _or pleaded guilty to:
A jury found petitioner guilty of murder and found true gun-use
enhancements.
7. What was your plea?

(a) Not guilty xX

(b) Guilty

(c) Nolo contendere

8. If petitioner pleaded not guilty, what kind of trial was had?

2
Case 2:21-cv-04812-JAK-MAA Document1 Filed 06/14/21 Page 30f9 Page ID#:3

(a) Jury x
(b) Judge only

9, Did petitioner testify at trial?
Yes X No

DIRECT APPEAL

10. Did petitioner appeal from the judgment of conviction in the California
Court of Appeal?

X Yes _No

11. If petitioner appealed in the California Court of Appeal answer the
following:

(a) Result:
Affirmed

(b) Date of result, case number and citation, if known:

January 6th, 2020; Case No. E070871

(c) Grounds raised on direct appeal:

1. Evans was denied due process of law and his right to a
fair trial under Article I, section 7 of the California Constitution
due to the unjustified pre-accusation delay of seventeen years
requiring dismissal of the first degree murder conviction.

2. The evidence presented at trial was constitutionally
insufficient to prove beyond a reasonable doubt that Evans was
the person who killed Robert Goodson; due process requires
that the first degree murder conviction be reversed.
Case 2:21-cv-04812-JAK-MAA Document1 Filed 06/14/21 Page4of9 Page ID #:4

12.

3. Evans was unduly prejudiced by the court’s abuse of
discretion admitting George Lewis’ testimony regarding alleged
2009 discussions in which Evans suggested Lewis should kill
Evans’ wife, that Evans would kill her if Lewis would not, and
that Evans knew how to do it without getting caught because “it
is in his blood” and “it was not his first rodeo.”

4, Evans’ federal and state due process and equal protection
rights were violated when the trial court imposed court facilities
and government operations fees, and imposed a restitution fine,
without finding he had the present ability to pay the fines and
fees.

If petitioner sought direct review of the decision on appeal by the

California Supreme Court (e.g. Petition for Review), please answer the
following:

(a) Result:

Denied

(b) Date of result, case number and citation, if known:
April ist, 2020; Case No. 260529

(c} Grounds raised:

1. Testimony pertaining to an incident unrelated to this
murder trial that petitioner asked another person to kill
petitioner’s wife, that petitioner stated he would kill her himself
if the other person would not, that “it was in his blood” and “not
his first rodeo” was inadmissible either as character evidence or
as a party admission and should have been excluded under
Evidence Code section 352.

2. The evidence presented at trial was constitutionally

4
Case 2:21-cv-04812-JAK-MAA Document1 Filed 06/14/21 Page5of9 Page ID#:5

insufficient to prove beyond a reasonable doubt that petitioner
was the person who killed Robert Goodson; due process
requires that the first degree murder conviction be reversed.

3. Petitioner was denied due process of law and his right to a
fair trial under Article [, section 7, of the California Constitution
due to the unjustified pre-accusation delay of seventeen years
requiring dismissal of the first degree murder conviction.

4. Does a sentencing court violate a criminal defendant’s

right to due process of law by failing to hold an ability to pay
hearing before imposing a restitution fine under Penal Code
section 1202.4 or court security and criminal assessment fees?

13. Ifyou filed a petition for certiorari in the United States Supreme

Court, please answer the following with respect to that petition:

 

Not applicable.

COLLATERAL REVIEW IN STATE COURT

 

14. Other than a direct appeal from the judgment of conviction and

sentence, [has petitioner] previously filed any petitions, applications,
motions, (e.g., a Petition for writ of Habeas Corpus) with respect to this

judgment in the California Superior Court?
Yes XNo
15. Ifthe answer to #[14] was “Yes,” give the following information:

Name of Court: Not applicable.

16. Other than a direct appeal from the judgment of conviction and

sentence, [has petitioner] previously filed any petitions, applications,
motions, (e.g., a Petition for writ of Habeas Corpus) with respect to this

judgment in the California Court of Appeal?

D
Case 2:21-cv-04812-JAK-MAA Document1 Filed 06/14/21 Page 6of9 Page ID #:6

Yes XNo
17. Ifyour answer to #[16] was “Yes,” give the following information:
Not applicable.

18. Other than a direct appeal from the judgment of conviction and

sentence, [has petitioner] previously filed any petitions, applications,

motions, (e.g., a Petition for writ of Habeas Corpus) with respect to this
judgment in the California Supreme Court?

Yes XNo

19. If your answer to #[18] was “Yes,” give the following information:

 

Not applicable.

   

20. If vou did not file a petition, a ., a Petition for
Review or a Petition for Writ of Habeas Corpus) with the California

Supreme Court containing the grounds raised in this federal Petition,
explain briefly why you did not:

Not applicable.

COLLATERAL REVIEW IN THE FEDERAL COURT

21. Is this your first federal petition for writ of habeas corpus challenging

this conviction?
X Yes _ No
GROUNDS FOR RELIEF

22. Claim one: The trial court erred by denying petitioner’s
motion to dismiss the charges based on the seventeen-year
delay, and the California Court of Appeal’s rejection of this

6
Case 2:21-cv-04812-JAK-MAA Document1 Filed 06/14/21 Page 7 of9 Page ID #:7

claim was contrary to the clearly established Supreme Court
precedent of United States v. Gouveia, United States v.
Lovaseo, and United States v. Marion.

Supporting Facts: Before trial and after the preliminary
hearing, defense counsel moved to dismiss the charges based on
unjustified pre-accusation delay. More specifically, counsel
argued that five key witnesses had died between the alleged
incident and the filing of charges, there were issues with
witness memory, and key evidence regarding the case no longer
existed. Rather than rule on the motion to dismiss for denial of
due process prior to trial, the court determined that a ruling
would be made after trial. After the trial, the court denied the
motion to dismiss, finding no prejudice resulted from the delay.

Did you raise [these] ground[s] in the California Supreme Court?

x Yes. _ No

23. Do you have any petition or appeal now pending in any court, either
state or federal, pertaining to the judgment under attack?

_ Yes. x No

24. Ifyou answer to #23 is “Yes,” give the following information:

Not applicable.

25. Give the name and address, if known, of each attorney who
represented in the following stages of the judgment attached herein:

(a) Atthe preliminary hearing:

Julie Ettart
San Bernardino Public Defender
Case 2:21-cv-04812-JAK-MAA Document1 Filed 06/14/21 Page 8o0f9 Page ID #:8

8303 Haven Avenue, 3rd Floor
Rancho Cucamonga, CA 91730

(b) At arraignment and plea:
Julie Ettart

(c) At trial:
Julie Ettart

(d) Atsentencing:

Julie Kitart

(e) On appeal:
Ronda G. Norris

P.O. Box 538
Hattiesburg, MS 39403

(f) Inany post-conviction proceeding:

Not applicable.

(g) On appeal from any adverse ruling in a post-conviction
proceeding:

Not applicabie.

26. Were you sentenced on more than one count of an indictment, or more

than one indictment in the same court and at the same time?

_ Yes. x No

27. Do you have any future sentence to serve after you compiete the

8
Case 2:21-cv-04812-JAK-MAA Document1 Filed 06/14/21 Page9of9 Page ID #:9

sentence imposed by the judgment under attack?

.. Yes. X No

3. Date you are mailing (or handing to a correctional officer) this
Petition to this court:

Petition filed by counsel.

WHEREFORE, Petitioner prays that the Court grant Petitioner relief
to which he may be entitled in this proceeding.

Dated: June 14, 2021 Aiboweth Alrgec te!
Patrick Morgan Ford
Attorney for Petitioner,
EDDIE LEE EVANS
